ON MOTION
CLEVENGER, Circuit Judge.
ORDER
The United States moves to dismiss Pat Hayes’ appeal as untimely. Hayes opposes and moves to “dismiss” the United States’ motion. The United States replies and opposes Hayes’ motion. Hayes replies.
On December 1, 2000, the Court of Federal Claims dismissed Hayes’ complaint for lack of jurisdiction. Judgment was entered on December 1, 2000. Hayes filed a notice of appeal on February 6, 2001, or 67 days after the entry of judgment.
An appeal from a judgment of the Court of Federal Claims must be filed within 60 days after the entry of judgment. See Fed. R.App. P. (4)(a)(l) and 28 U.S.C. § 2107(b). This statutory requirement may not be waived. See Christianson v. Colt Operating Indus. Corp., 486 U.S. 800, 818, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988) (court may not extend its jurisdiction where none exists); Sofarelli Associates, Inc. v. United States, 716 F.2d 1395 (Fed.Cir.1983) (appeal must be dismissed for lack of jurisdiction if notice of appeal is untimely).
Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion to dismiss is granted.
(2) Hayes’ motion is denied.
(3) Each side shall bear its own costs.